            Case 3:20-cv-00073-RCJ-WGC Document 10 Filed 07/28/20 Page 1 of 5



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       JOHNNY A. MARQUEZ,                                      Case No. 3:20-cv-00073-RCJ-WGC
 6                                            Petitioner,
              v.                                                                ORDER
 7
         DWIGHT NEVEN, WARDEN, et al.,
 8
                                          Respondents.
 9

10           Petitioner Johnny A. Marquez, a Nevada prisoner, commenced this habeas action by filing
11   a Petition for Writ of Habeas Corpus (ECF No. 5). The Court granted him pauper status and
12   provisionally appointed counsel. (ECF No. 4.) Following the Notice of Appearance (ECF No. 7)
13   by the Federal Public Defender on behalf of Marquez, this habeas matter is before the Court for
14   initial review under the Rules Governing Section 2254 Cases, 1 and for consideration of Marquez’s
15   Motions to File First Amended Petition and for Scheduling Order (ECF Nos. 8–9). For the reasons
16   discussed below, the Court grants the motions and sets a briefing schedule.
17                                              BACKGROUND
18           Marquez challenges a conviction and sentence imposed by the Eighth Judicial District
19   Court for Clark County (“state court”). State v. Marquez, Case No. 09C251342. 2 Following a
20   five-day trial, a jury found Marquez guilty of three counts of sexual assault of a minor under 14
21   years of age and three counts of lewdness with a minor under 14 years of age. On July 18, 2011,
22   the state court entered a judgment of conviction sentencing Marquez to six life sentences with
23   parole eligibility in 40 years. Marquez filed a direct appeal. The Nevada Supreme Court affirmed
24
     1
25    All references to a “Habeas Rule” or the “Habeas Rules” in this order identify the Rules Governing Section
     2254 Cases in the United States District Courts.
26   2
      The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
27   Nevada appellate courts. The docket records may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.



                                                            1
           Case 3:20-cv-00073-RCJ-WGC Document 10 Filed 07/28/20 Page 2 of 5



 1   Marquez’s conviction on March 28, 2013.

 2          On March 13, 2014, Marquez filed a state petition for writ of habeas corpus (“state

 3   petition”) seeking post-conviction relief. Following an evidentiary hearing, the state petition was

 4   denied. Marquez filed a post-conviction appeal. The Nevada Supreme Court affirmed the denial

 5   of relief, and a remittitur issued on February 18, 2020.

 6          Marquez mailed his federal petition, or handed it to a correctional officer for the purpose

 7   of mailing, on January 31, 2020. (ECF No. 1-1 at 1, 9.) He also requested the appointment of

 8   counsel. (ECF No. 1-2.) The Court provisionally appointed the Federal Public Defender as

 9   counsel and noted that a deadline would be set approximately 90 days from entry of the formal

10   order of appointment for the filing of an amended petition and/or seeking other relief. (ECF No. 4.)

11                                             DISCUSSION

12   I.     MARQUEZ’S MOTIONS

13          Although a scheduling order has yet to be entered, out of an abundance of caution,

14   Marquez’s motions seek leave to promptly file a protective first amended petition to ensure all the

15   claims he previously raised in state court have been adequately presented to this Court. The

16   proposed first amended petition is compiled nearly verbatim from Marquez’s appellate briefs in

17   his direct and post-conviction appeals. He therefore requests that the forthcoming scheduling order

18   allow him to file a second amended petition that will reflect counsel’s thorough review,

19   investigation, and research regarding this case.

20          The motions essentially ask to pursue the two-step amendment procedure this Court has

21   expressly authorized in prior cases. See, e.g., McMahon v. Neven, No. 2:14-cv-00076-APG-CWH,

22   ECF No. 29 (D. Nev., May 29, 2014) (explaining the Court’s rationale in allowing a bifurcated

23   amendment procedure in habeas cases where the limitation period potentially may expire before

24   federal habeas counsel would be able to conduct a complete investigation). The Court finds good

25   cause to allow Marquez to utilize the two-step procedure here.

26   II.    SCREENING AND SCHEDULING

27          Pursuant to Habeas Rule 4, the assigned judge must examine the habeas petition and order

28   a response unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.


                                                        2
           Case 3:20-cv-00073-RCJ-WGC Document 10 Filed 07/28/20 Page 3 of 5



 1   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts to screen and dismiss

 2   petitions that are patently frivolous, vague, conclusory, palpably incredible, false, or plagued by

 3   procedural defects. Boyd v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998); Hendricks v.

 4   Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting cases).

 5          Because Marquez has been granted leave to amend, the Court screened the first amended

 6   petition rather than the original pro se petition. Marquez alleges eight claims for relief under the

 7   United States Constitution. Having conducted an initial review, the Court will set a schedule for

 8   Marquez to file a second amended petition and direct a response.

 9          IT IS THEREFORE ORDERED:

10          1. The Federal Public Defender, through Jeremy C. Baron, Esq., is formally appointed as

11              counsel for Petitioner Johnny A. Marquez pursuant to 18 U.S.C. § 3006A(a)(2)(B).

12              Counsel will represent Marquez in all federal proceedings related to this matter,

13              including any appeals or certiorari proceedings, unless allowed to withdraw.

14          2. Marquez’s Motion to File First Amended Petition (ECF No. 8) and Motion for

15              Scheduling Order (ECF No. 9) are GRANTED.

16          3. The Clerk of Court is directed to FILE the first amended petition (ECF No. 8-1).

17          4. Marquez will have until 90 days from entry of this order to file a second amended

18              petition and/or seek other appropriate relief. This deadline and any extension thereof

19              may not be construed as implied findings regarding the federal limitation period or a

20              basis for tolling. Marquez at all times remains responsible for calculating the running

21              of the federal limitation period and timely asserting claims, without regard to any court-

22              ordered deadlines or extensions. Thus, a petition or amended petition filed within a

23              court-ordered deadline may still be dismissed as untimely if it violates the statute of

24              limitations. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

25          5. Respondents are not required to respond to the first amended petition at this time:

26                  a. If Marquez choses to file a second amended petition, Respondents must file a

27                      response within 60 days of service of a second amended petition; or

28                  b. If Marquez chooses not to file a second amended petition, Respondents must,


                                                      3
     Case 3:20-cv-00073-RCJ-WGC Document 10 Filed 07/28/20 Page 4 of 5



 1              within 60 days of the expiration of the time to do so, file a response to the first

 2              amended petition.

 3   6. Marquez may file a reply within 30 days of service. The response and reply time to

 4      any motion filed by either party, including a motion filed in lieu of a pleading, will be

 5      governed instead by the local rules.

 6   7. Any procedural defenses Respondents raise to the counseled amended petition must be

 7      raised together in a single, consolidated motion to dismiss. Successive motions to

 8      dismiss will not be entertained, and any procedural defenses omitted from the

 9      consolidated motion to dismiss will be waived. Respondents may not file a response

10      that consolidates their procedural defenses, if any, with their response on the merits.

11      But arguments that an unexhausted claim clearly lacks merit may be included a

12      procedural-defense response. If Respondents do seek dismissal of unexhausted claims

13      under 28 U.S.C. § 2254(b)(2) they must: (1) do so in a single motion to dismiss, not in

14      the answer; and (2) specifically direct their argument to the standard for dismissal under

15      § 2254(b)(2) as set forth in Cassett v. Stewart, 406 F.3d 614, 623–24 (9th Cir. 2005).

16      In short, no procedural defenses, including exhaustion, may be included with the merits

17      in an answer. All procedural defenses, including exhaustion, must be raised in a single

18      motion to dismiss.

19   8. In any answer filed on the merits, Respondents must specifically cite to and address the

20      applicable state court written decision and state court record materials, if any, regarding

21      each claim within the response as to that claim.

22   9. Respondents must file the state court exhibits relevant to their response in

23      chronological order.

24   10. All state court records and related exhibits must be filed in accordance with LR IA

25      10-3 and LR IC 2-2 and include a separate index identifying each exhibit by number or

26      letter. The index must be filed in CM/ECF’s document upload screen as the base

27      document to receive the base docket number (e.g., ECF No. 10). Each exhibit must

28      then be filed as “attachments” to the base document to receive a sequenced sub-docket


                                               4
     Case 3:20-cv-00073-RCJ-WGC Document 10 Filed 07/28/20 Page 5 of 5



 1      number (e.g., Exhibit A (ECF No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF

 2      No. 10-3), and so forth). If the exhibits will span more than one filing, the base

 3      document in each successive filing must be either a copy of the index or volume cover

 4      page. See LR IC 2-2(a)(3)(A).

 5   11. Notwithstanding LR IC 2-2(g), paper copies of any electronically filed exhibits need

 6      not be provided to chambers or to the staff attorney, unless later directed by the court.

 7   DATED this 28th day of July, 2020.
 8

 9
                                                  ROBERT C. JONES
10                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              5
